Case 1:20-cv-05574-DG-RML Document 19-16 Filed 01/19/21 Page 1 of 2 PagelD #: 202

 
Case 1:20-cv-05574-DG-RML Document 19-16 Filed 01/19/21 Page 2 of 2 PagelD #: 203

Before: Beis Din Eitz Chaim

In the Matter of the dispute between :
PSAK ENFORCING PRIOR
Yitzchak Kaminetzky and : PSAK OF SEPTEMBER 26, 2019
UC Management LLC,
Petitioners.
~ against —

Pinchas Halperin and Pinchas Halperin LLC.
LLC,
Respondents.

Regarding the Management and Operations
of Kamin Health Williamsburg LLC

AWARD AND ORDER BY RABBI CHAIM KOHN:

Dear Mr. Kaminetzky:

Mr, Halperin has submitted to us a document that you signed supposedly assigning the assets of
Kamin Health of Williamsburg to another person. As you know. the disposition of the assets of
Kamin Health of Williamsburg, and your authority to act on behalf of that company, iS a matter
directly before us in this din Torah. As you also know this Rabbinical Court previously issued a
psak enjoining you from “diverting” funds of Kamin Health of W Uhamsburg to any place other
than the operating bank account at TD Bank. and being paid out by anyone other than the
company’s bookkeeper, Blini Gold. Therefore, we reiterate that you may not, until this din
Forah is over, sign any document which assi gns the assets of Kamin Health W ilhamsburg io any
trustee or permits any person other than the company’s bookkeeper to transfer of any assets of
Kamin Health of Williamsburg. You are directed to immediately withdraw and revoke the
assignment document and continue to make sure that any funds of Kamin Health of
Williamsburg are dealt with strictly in accordance with our prior psak,

{
Dated: December 22. 2020 . ‘| . if
ry i AN
i prow fed ~

tate

 

 

Rabbi Chaim Kohn
